PhaesoN, C. J.
We concur with his Honor in the opinion that the facts set out in the case agreed, do not warrant the legal inference of a want of due diligence on the part, of the defendant, Engelhard, as to collecting in Confederate notes in 1862. The bonds in the hands of Engelhard as Clerk and Master were due and the obligors had a right to make the payment, and when they insisted upon this right the duty of refusing to accept Confederate notes and taking upon himself the odium of doing so, was not imposed by law upon the defendant. In August, 1862, Confederate notes constituted the currency of the country, and were but slightly depreciated, and the order of collection was in force. So there was no ground upon which the defendant could have refused to accept payment, when the obligors insisted on their right to pay off the bonds.
As to investing in Confederate bonds: The Clerk and Master was not authorized to invest the fund collected by him. His duty was to hold it and make return to the next term of the Court, or pay it to such of the parties as applied for their shares. So if any loss had resulted from this unauthorized conversion of the fund, he would have been liable, but the fact is, the Confederate bonds were just as good as the Confederate notes, and the fund was benefitted by the interest on the bonds. Had the defendant used the Confederate notes or mixed them with his own money and afterwards bought up Confederate bonds to supply the place of the converted fund, it would have materially altered the case, and might have led to the inference *382of want, of bona files, but such an inference is rebutted by the fact, that his agent, who received the Confederate notes, was directed to invest in Confederate bonds, which was done at the time the notes were received.
No error.
Per Cueiam. Judgment affirmed.